Campbell, J.,
delivered the opinion of the court.
The lot of Mr. Hunt was subject to taxation. It was not exempt. An effort was made to subject it to taxation, but it was insufficiently described to make the assessment and sale of it valid. Therefore, the title could not pass by a sale for taxes. Cogburn v. Hunt, 54 Miss. 675. But § 1718 of the Code entitles the purchaser at any sale for taxes, who does not get title to the land, to charge it with a lien for what he pays and other charges specified in the statute. It is not a subrogation of the purchaser to the right of the State. It is a statutory right to go against the land to which the purchaser gets no title. Because he fails to get title, he may charge the land; not as merely substituted to the right of the State as to the land, but in order that he may be reimbursed, the statute gives him a right as against the land. If the purchaser were *683merety substituted to the right of the State, and the State had none, by reason of a failure of the assessment, he would have no right as to the land.
It is true that, in order to effect justice, a court of equity may apply the doctrine of subrogation, as based on the statute, as in Ingersoll v. Jeffords, 55 Miss. 37 ; but the statute confers a right on the purchaser as to the land, by virtue of the fact that he purchased at a sale for taxes and failed to get title. If land is liable to taxation, and an attempt is made to tax it, and the taxes are not paid, and it is sold for taxes, and the purchaser, from any cause, fails to get title, § 1718 of the Code applies. It matters not why the sale may be invalid, the statute entitles the purchaser to charge the land, except in the state of case provided for by § 1719 of the Code, in which case he must look to the State and county, if the taxes were paid into their treasuries. Cogburn v. Hunt, 56 Miss. 718.
There was, in fact, no offering of the lot for sale at public outcry, because Hunt requested the collector not to sell it, promising to pay the taxes claimed on it in a short time. He failed to pay, and the land was conveyed by the collector to the State, by being placed in the list of lands reported as knocked off to the State at the sale for taxes, and the appellant purchased the lot from the State, which sold on the faith of the record. Hunt’s title did not pass to the State, because the requirements of law, as to the manner of making a sale of land for taxes, were not observed; but the land was liable to taxation, and was sought to be subjected thereto, and taxes were claimed, and Hunt recognized the claim, and caused the lot to be withheld from exposure for sale to the highest bidder. He failed to pay. the taxes, and the lot was listed as sold to the State. He reposed upon this state of things. The State sold and conveyed the lot to the appellant, who purchased on the faith of the record, made up as we have stated. A sale was made as evidenced by the list, which is a conveyance to the State. Offering land at auction is a mode of selling. Hunt was responsible for the failure to pursue the mode prescribed by law for selling. One of two must suffer. The appellant should not. The statute secures his rights.
Decree reversed and cause remanded.